Citation Nr: 1644698	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-43 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1951 to March 1953 with subsequent service in the reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2015 decision, the Board reopened the claim and remanded the appeal for further development.  

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The Board notes that in October 2016 the Veteran submitted additional private treatment records without a waiver of initial agency of original jurisdiction (AOJ) review.  However, as the Board is remanding the appeal for further development, there would be no benefit to soliciting a waiver, and these records should be considered by the RO when re-adjudicating the claim on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the August 2016 VA examiner, a November 1979 report of medical history shows that the Veteran reported that in 1969 he slipped a disc while lifting heavy equipment and was hospitalized at Gainesville, Jacksonville Naval Air Station and Tallahassee Memorial Hospital in 1975 and 1979.  After careful review of the Veteran's claim file such records have not been associated with the claims file and the record does not reflect a specific attempt to secure records of such hospitalizations.  Therefore, a remand is necessary to attempt to obtain the outstanding records as identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to treatment for his low back, which is not already of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain the medical records pertaining to treatment at the Tallahassee Memorial Hospital from January 1975 to December 1979.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Arrange for exhaustive development in order to secure for the record the complete clinical records pertaining to the Veteran's claimed hospitalization at Gainesville, Jacksonville Naval Air Station in 1975 or 1979.  The search must specifically encompass the hospital at Gainesville and Jacksonville Naval Air Stations (or any other hospital in base camps near Gainesville and Jacksonville), or any other storage facility (ies) to which such records may have been retired.  If such records are unavailable, it should be so certified for the record (along with a description of the extent of the search conducted, e.g., record of unavailability).

3. After completing the actions, and any additional notification and/or development deemed warranted, re-adjudicate the issue of service connection for a low back disorder based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response. The case should be returned to the Board for appellate review, if otherwise in order.

The purpose of this REMAND is to afford due process and undertake additional development of the record.  It is not the Board intent to imply whether the benefit requested should be granted or denied.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




